DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2014/074090 filed 09/11/2014, which claims benefit of the Japanese Application No. JP2013-190880, filed 09/13/2013, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-3, and 12 under 35 U.S.C. § 103 over Takayama (U.S. 2003/0049148, previously cited), Masuoka (JP-2009114486, previously cited), and Oi (U.S. 2003/0185694, previously cited) have been fully considered and are persuasive 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend Claim 1 as follows:
In line 15 - please change the word “compression” to “compressed”
In line 16 - please change the word “compression” to “compressed”
In line 18 - please change the word “compression” to “compressed”
In line 19 - please change the word “compression” to “compressed”

Please cancel Claims 5-11. 

Authorization for the amendments made to Claim 1; and cancellation of Claims 5-11 was given in an interview with Chao Gao on 01/05/2021.

Allowable Subject Matter
Claims 1-3, and 12 allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a sintered bearing for an EGR valve comprising the composition shown below within Table I. The sintered bearing has a structure of a sintered aluminum-copper alloy. The sintered bearing further comprises free graphite distributed in pores formed so as to be dispersed. The sintered bearing does not contain tin. Furthermore, a portion in which a copper simple substance is concentrated does not substantially exist within the sintered bearing. The sintered bearing has a bearing surface on an inner circumference and a radially outer surface. The sintered bearing has compressed layers on the radially outer surface and the bearing surface respectively. A density ratio αo of the compression layer on the radially outer surface side and the density ratio αb of the compression layer on the bearing surface side are both higher than a density ratio of an inside. When an average value of depths of the compressed layer on the radially outer surface side is defined as To, an average value of depths of the compressed layer on the bearing surface side is defined as Tb, and ratios of To and Tb to an inner diameter dimension D1 of the bearing surface are defined as To/D1 and Tb/D1, respectively, To/D1 are set to 1/100≤To/D1≤1/15 and Tb/D1 are set to 1/100≤Tb/D1≤1/15. 
Table I – The composition of instant claim 1.
Reference
AluminumWt %
PhosphorusWt %
GraphiteWt %
TinWt %
CopperWt %
Instant Claim 1
9 - 12
0.1 - 0.6
3 - 10
0
Balance


The closest prior art includes the following:

Takayama (U.S. 2003/0049148, previously cited)
Takayama teaches a sintered bearing material for a bearing device (paragraph [0018]). Takayama teaches a Cu-Al based material comprising 2% to 14% by weight of aluminum, (paragraph [0020]), 2% by weight or less of phosphorus (paragraph [0022]) and the balance comprising copper as a main component (paragraph [0020]) as shown below within Table II. Takayama teaches the addition of graphite to be added as a hard dispersing agent or solid lubricant (paragraph [0050]). Takayama further teaches that it is known to add graphite in the amount of 3% to 8% by weight (paragraphs [0006], and [0012]). Takayama teaches a sintered bearing having a structure of a sintered aluminum-copper alloy (paragraphs [0020], and [0027]). Takayama teaches within paragraph [0027], one object of the invention is to provide a sintered material having a beta-phase (hereinafter β-phase) within the Cu-Al phase diagram. Within aluminum bronze alloys, the primary phases (both desirable and undesirable) include an alpha-phase (hereinafter α-phase), β-phase, and gamma-phase (hereinafter γ-phase). Takayama teaches the formation of pores (paragraph [0044]). Takayama teaches a sintered bearing being impregnated with a lubricant (paragraph [0006]). Additionally, Takayama teaches the sintered bearing containing graphite as a hard dispersing agent or solid lubricant for the purpose of preventing seizure (paragraph [0050]). Regarding the limitation of the sintered bearing not containing tin, Takayama teaches a plurality of examples in which tin is not present (Tables 1, 2, and 5). 
However, Takayama does not teach a “a portion in which a copper simple substance is concentrated does not substantially exist in the sintered bearing”. Takayama does not teach a bearing device including a shaft provided with a valve element, the shaft being supported by the sintered bearing. Takayama does not teach the sintered bearing having a bearing surface on an inner circumference and a radially outer surface. Takayama does not teach the sintered bearing having compressed layers on the radially outer surface and the bearing surface while respectively considering a density ratio αo of the compression layer on the radially outer surface side and the density ratio αb of the compression layer on the bearing surface side are both higher than a density ratio of an inside. Takayama does not teach when an average value of depths of the compressed layer on the radially outer surface side being defined as To; an average value of depths of the compressed layer on the bearing surface side being defined as Tb, and ratios of To and Tb to an inner diameter dimension D1 of the bearing surface being defined as To/D1 and Tb/D1, and considering respectively, To/D1 being set to 1/100≤To/D1≤1/15 and Tb/D1 being set to 1/100≤Tb/D1≤1/15.
Table II – The composition of instant claim 1 compared to the composition taught by Takayama in (U.S. 2003/0049148).
Reference
AluminumWt %
PhosphorusWt %
GraphiteWt %
TinWt %
CopperWt %
Instant Claim 1
9 - 12
0.1 - 0.6
3 - 10
0
Balance
Takayama 
2 - 14
≤ 2.0
3 - 8
0 - 12
Balance


Masuoka (JP-2009114486, previously cited)
Masuoka teaches an aluminum-containing copper-based alloy powder intended to be processed via powdered metallurgical methods (abstract). Masuoka teaches a substantially similar composition as shown below within Table III (paragraphs [0020]-[0021], and [0026]-[0027]). Masuoka teaches using an aluminum-copper alloy powder (paragraph [0010]), and a phosphorus-copper alloy powder (paragraph [0026]). Masuoka teaches this feature, in part, allows for sufficient hardness and radial crushing strength (paragraph [0007]). 
However, Masuoka does not teach the sintered bearing having a bearing surface on an inner circumference and a radially outer surface. Masuoka does not teach the sintered bearing having compressed layers on the radially outer surface and the bearing surface while respectively considering a density ratio αo of the compression layer on the radially outer surface side and the density ratio αb of the compression layer on the bearing surface side are both higher than a density ratio of an inside. Masuoka does not teach when an average value of depths of the compressed layer on the radially outer surface side being defined as To; an average value of depths of the compressed layer on the bearing surface side being defined as Tb, and ratios of To and Tb to an inner diameter dimension D1 of the bearing surface being defined as To/D1 and Tb/D1, and considering respectively, To/D1 being set to 1/100≤To/D1≤1/15 and Tb/D1 being set to 1/100≤Tb/D1≤1/15.
Table III – The composition of instant claim 1 compared to the composition taught by Masuoka in (JP-2009114486).
Reference
AluminumWt %
PhosphorusWt %
GraphiteWt %
TinWt %
CopperWt %
Instant Claim 1
9 - 12
0.1 - 0.6
3 - 10
0
Balance
Masuoka
1 - 13
0.05 - 0.5
0.5 - 10
0
Balance


Oi (U.S. 2003/0185694, previously cited)
Oi teaches a bearing for a fuel pump and method of manufacturing (abstract). Oi teaches a bearing device including a shaft provided with a valve element, the shaft being supported by the bearing (paragraph [0011]). Oi teaches this feature, in part, allows for excellent sliding characteristics (paragraph [0011]). 
However, Oi does not teach the sintered bearing having a bearing surface on an inner circumference and a radially outer surface. Oi does not teach the sintered bearing having compressed layers on the radially outer surface and the bearing surface while respectively considering a density ratio αo of the compression layer on the radially outer surface side and the density ratio αb of the compression layer on the bearing surface side are both higher than a density ratio of an inside. Oi does not teach when an average value of depths of the compressed layer on the radially outer surface side being defined as To; an average value of depths of the compressed layer on the bearing surface side being defined as Tb, and ratios of To and Tb to an inner diameter dimension D1 of the bearing surface being defined as To/D1 and Tb/D1, and considering respectively, To/D1 being set to 1/100≤To/D1≤1/15 and Tb/D1 being set to 1/100≤Tb/D1≤1/15.

All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitations of claim 1, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references and arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735